BBICKELL, C. J.
1. The validity of the special statute authorizing Mrs. Long, in her representative capacity, as administratrix of her deceased husband, to make a private sale of the lands of her said husband and intestate, for the purposes of division and distribution to and among the heirs to whom they had descended, is supported by former decisions of this court, which we have neither the power nor inclination to disturb.. — Chappell v. Doe, 49 Ala. 153; Holman v. Bank of Norfolk, 12 Ala. 369. The enactment of such laws was, under former constitutions, frequent; the titles to an immense amount of the retd property of the State depend upon their validity, and it is too late to reopeD the discussion of the power of the legislature to enact them.
2. We concur in the view which the Chancellor must have taken, that the appellants have failed to establish that there was any fraud or misrepresentation in the sale, or that they had any just claim to damages because possession was not earlier surrendered to them; and if the proper parties were before the court, the decree would be affirmed. The bill is, in this respect, defective. The legal title to the lands descended to the heirs of James B. Long, who must be parties, before the court can render a decree subjecting them to sale for the payment of the purchase-money due from the appellant. No objection was taken to their absence, in the Chancery Court, but the rule has long prevailed in this court, that the omission of indispensable parties is an error compelling a reversal, though objection has not been previously taken — McMaken v. McMaken, 18 Ala. 576.
*650The decree is reversed and the cause remanded, that the proper parties be made.